I should like to join previous speakers in warmly 
congratulating Mr. Hollai on his election to the 
high and onerous office of Presi¬dent of the 
thirty seventh session of the General Assembly. 
His election is proof of the confidence placed in 
him personally and in his country by the General 
Assembly. I wish him all the best in guiding the 
work of the session to a successful conclusion. 
On behalf of my delegation, I pledge our full 
support in all his endeavors. Also, I wish to pay 
a tribute to his predecessor, Mr. Kittani, who 
successfully and with singular distinction guided 
the work of the General Assembly throughout the 
thirty-sixth session and the special and 
emergency sessions. We owe him a debt of 
gratitude for his untiring efforts and the wisdom 
he displayed at all times. This is also a fitting 
occasion for me to pay a tribute to the 
Secretary-General and the entire staff of the 
United Nations for the work they have done during 
the past year.
216.	In the Secretary-General's report on the 
work of the Organization , we note the many 
prob¬lems and difficulties he has identified as 
conflicts between national aims and Charter 
goals—resort to confrontation, sporadic violence 
and even war itself in pursuit of w at are 
perceived as vital interests, claims and 
aspirations. I wish to assure him that my country 
will, as always, heed his appeal to all 
Govern¬ments for their rededication and 
commitment to the purposes and principles of the 
Charter.
217.	The guiding spirit of my Government, 
under the leadership of President Daniel Arap 
Moi, is peace, democracy and justice for all 
under the rule of law in a system which 
recognizes the supremacy of Parlia¬ment. Another 
fundamental objective of the Govern¬ment is the 
improvement of the economic and social well-being 
of our people in unity, freedom and love for one 
another. All our actions—on the domestic front as 
well as in the international arena, are geared to 
promote, project and vigorously defend these 
goals. With all our might and within our 
resources, our people stand united in their 
resolve to ensure that our present population and 
future generations enjoy the fruits of peace, 
unity and stability while respecting the dignity 
of the individual in freedom. We extend the hand 
of friendship and co-operation to all nations and 
peoples which are, in turn, willing to do the 
same to us in good faith.
218.	As we have gathered here for the 
thirty-seventh session of the General Assembly, 
we cannot help looking back and taking stock of 
the achievements and failures of the 
Organization. We are certain that when the 
balance-sheet is drawn up the results will be 
unmistakably on the side of success. Whenever 
world peace and security have been threatened, 
the General Assembly has always exerted maximum 
pres¬sure in favor of peace, tranquility and 
mutual under¬standing. It is Kenya's sincere hope 
that the votes cast in the Assembly will continue 
to reflect the general will of the international 
community to maintain peace and security for all 
nations, as well as their resolve to improve the 
well-being of mankind as a whole. Those who are 
entrusted by the Charter with the maintenance of 
international peace should pay more attention to 
the resolutions that are adopted year after year 
by the Assembly. These resolutions truly reflect 
the concerns of the world community.
219.	I should like first to make a brief 
survey of the African scene in the context of the 
aims and objectives of the United Nations. When 
my President addressed the General Assembly at 
the 11th  meeting of the thirty-sixth session, he 
indicated in his statement that at that time a 
number of agreed and concrete steps were being 
taken to re-establish peace and good order in 
Chad. For the steps being taken to succeed in 
restoring that peace and good order, it was 
neces¬sary for those directly concerned 
faithfully to adhere strictly to, and fully 
implement in good faith, the established 
programmes. Developments since then, however, 
have shown that lasting peace continues to elude 
the people of Chad.
220.	In the case of Western Sahara, the way had 
finally been cleared for a cease-fire agreement 
and the holding of a referendum by means of which 
the people of the Territory were to determine 
their own future, We all know that the events 
which ensued led to severe disagreement among 
African countries and that today the OAU stands 
partially paralyzed because of these deep-seated 
differences. It is my Govern¬ment's sincere hope 
that the ongoing consultations among member 
States of the OAU will lead to the removal of the 
obstacles now standing in the way of unity in our 
continental organization.
221.	In South Africa the tragedy of apartheid 
con¬tinues. The racist South African regime seeks 
to per¬petuate its illegal occupation of Namibia 
in defiance of decisions of this body. After 
decades of condemna¬tion and protests by all 
peace-loving peoples of the world, including some 
whites in South Africa itself, the evil and 
inhuman system of apartheid Continues to 
flourish, even though it embraces the total 
denial of political rights to the majority. 
Opposition to apartheid is met with brutal force 
against defenseless people, among them children. 
It is a system which violates all the universal 
principles of human dignity on which the United 
Nations itself is based; yet all our efforts to 
get stronger action to be taken against South 
Africa continue to meet with resistance. We have 
adopted in the Assembly countless resolutions 
condemning the system. We have held many 
inter¬national gatherings which have exposed and 
equally condemned the evil system practiced by 
the racist minority bent on destroying the very 
tenets of civilized conduct. Are we going to step 
there?
222.	In pursuance of its policies of seeking 
to per¬petuate racist domination in South Africa 
and to maintain its illegal occupation of 
Namibia, as well as to expand its political 
influence beyond its borders, the regime has 
resorted to constant acts of aggres¬sion, 
subversion, destabilization and terrorism against 
neighbouring independent African States.
223.	Speaking in this Hall, our col¬league the 
Minister for Foreign Affairs of Angola out¬lined 
in precise terms the extent of the military 
aggres¬sion carried out by the racist regime of 
South Africa against the front-line States and 
the continuing military occupation by South 
Africa of large parts of his country, Angola. Was 
the General Assembly estab¬lished to listen 
impotently to such horror stories of aggression, 
military occupation and deliberate 
destabilization year after year without 
corresponding action by the world community to 
put an end to the shame and indignity narrated by 
such stories?
224.	In resolution 418 (1977) the Security 
Council, in a modest step forward, imposed an 
arms embargo against South Africa. The Security 
Council decided that the sale of arms to South 
Africa represented a threat to international 
peace and security. We all know that it is not 
the sale of arms that represents the threat, for 
South Africa is already heavily armed and has a 
sophisticated arms industry of its own. Rather it 
is the regime itself and its policy of apartheid 
that represents the threat to international peace 
and security.
225.	The time has come when the international 
community must wake up to the gravity of the 
situa¬tion in this area. There is no longer any 
time left for ambiguity and for prevarication 
over apartheid, We must therefore urge the 
international community, the Security Council and 
particularly those permanent numbers of the 
Council, friends of South Africa, to declare 
without any qualification that the situation in 
South Africa poses a threat to international 
peace and security under the provisions of 
Chapter VII of the Charter,
226.	Information has come to us through the 
public media to the effect that the racist regime 
is making moves to remove petty apartheid in 
public places. Let us not be confused by such 
information. We have all along been calling for 
the total eradication of apartheid. My country, 
Kenya, will not allow itself to be deceived by 
such propaganda. We must reject such deceit. We 
must remain confident that the struggleto put an 
end to the apartheid system itself will succeed. 
We must continue to give every assistance 
possible to our freedom fighters in South Africa 
and Namibia in their legitimate struggle under 
the leadership of their respective liberation 
movements until final victory is won.
227.	In the 37 years of the United Nations 
history voluminous records exist of the illegal 
and brutal occupation of Namibia by South Africa. 
Not content with the illegal occupation, South 
Africa has converted Namibia into a military 
base, a spring-board from which it has carried 
out frequent, regular, unprovoked armed attacks 
against neighbouring States. South Africa has, 
since 1966, defiantly resisted every move towards 
a peaceful termination of its illegal occupation 
of Namibia. All such proposals have been spurned 
with impunity by the regime. Indeed, Africa and 
the entire world community is bound to ask what 
it is that South Africa wants. Four years ago the 
United Nations plan for the independence of 
Namibia was adopted by the Security Council in 
its resolution 435 (1978). At the time that 
resolution was adopted, we had hoped that South 
Africa had regained its senses and was ready to 
co-operate in implementing a peaceful tran¬sition 
to independence for Namibia. Our hope has been 
rudely dashed by South Africa's intransigence. 
Instead of moving towards the implementation of 
the United Nations plan for Namibian independence 
the regime has resorted to an intensified war 
against the liberation forces—the forces of 
SWAPO—and against the neighbouring States, 
particularly Angola and Mozambique. Has not the 
time come for the United Nations to act 
decisively? We say yes and the time is now. Over 
the years in our negotiations for the liberation 
of Namibia we have been patient. We have shown 
flexibility. We have been reasonable. SWAPO has 
made significant concessions with regard to the 
unreasonable demands made by South Africa. On the 
other hand, South Africa has taken advantage of 
our patience and moderation and has in fact 
escalated its offensive beyond the borders of 
Namibia.
229.	In our continued commitment to a peaceful 
solution the Namibian problem, Africa has not 
lost hope m the negotiating machinery despite the 
duplicity shown by South Africa. During the last 
eight weeks or so the African contact group has 
been negotiating with the five Western States for 
the implementation of the United Nations plan for 
Namibia's independence according to resolution 
435 (1978). Although these negotiations have been 
going on for some time, pronouncements coming 
from South Africa offer little proof that it is 
now ready for the implementation of Namibia's 
independence as laid down in the United Nations 
plan. Some of those involved in the negotia¬tions 
say that South Africa is now ready to comply with 
the United Nations plan. This is not the first 
time we have heard this. We must remain cautious 
about such statements, because while the current 
negotiations are under way, South Africa 
continues its aggression against Angola, 
Mozambique, Zimbabwe and indeed against all its 
neighbors. We have every reason for serious 
doubts of South Africa's sincerity in all these 
negotiations, given its past history of wrecking 
negotiations at the eleventh hour. As soon as 
SWAPO makes one concession, South Africa brings 
forward more unacceptable demands to be fulfilled 
as a condi¬tion for making further progress. It 
is therefore not difficult to see the cause of 
our frustration and the reasons for our 
impatience.
230.	But we must not confuse the issue of 
Namibia's dependence and the territorial 
integrity of Angola. We should like to make it 
clear, as we have always done before, that the 
problem regarding Namibia's independence stems 
solely from South Africa's refusal to get out of 
Namibia, which it con¬tinues to occupy illegally. 
We shall not accept pro¬paganda conceived in 
super-Power context in order to justify South 
Africa's presence in Namibia and its continued 
aggression against Angola. We view the situation 
with great concern. By now South Africa should 
know that its puppets inthe so-called Demo¬cratic 
Tumhalle Alliance have no political support in 
Namibia and cannot win a fair election. These 
puppets will be rejected by the people of Namibia 
just and the puppets of Ian Smith were rejected 
by the people of Zimbabwe. In fact it is this 
fear, the fear of this truth, which frightens the 
racist regime of South Africa.
231.	The international community must face its 
responsibility in Namibia squarely. We remain 
extremely concerned that the United Nations 
efforts have been frustrated by the use of the 
veto in the Security Council. We have the rather 
anomalous situation where those whose efforts for 
the inde¬pendence of Namibia are being spurned by 
South Africa are at the same time those who are 
protecting South Africa with vetoes against the 
stronger action called for by South Africa's 
intransigence. Something must be done to end that 
anomaly.
232.	We in Africa have come a long way in our 
struggle to liberate our continent from regimes 
based on race and colonialism. We will not stop 
in our drive at the border of Namibia. That 
should serve as a clear message to South Africa 
and its friends.
233.	I will now draw the Assembly's attention 
to one of the most dangerous areas on the 
international scene today. I refer to events in 
the Middle East, specifically in Lebanon. The 
situation in this area has remained tense, with 
violent conflicts flaring up, over the past three 
decades and that long-standing conflict is still 
not resolved. Despite the efforts of the 
international community over the years aimed at 
finding a peaceful solution, intransigence has 
not given way to compromise. Instead, one 
community has sought to annihilate another 
community. In the past three months, we have all 
witnessed a new onslaught launched by Israel in 
total disregard of all the rules of international 
law and morality. Israel arbitrarily and 
militarily occupied the sovereign State of 
Lebanon, a State Member of the United Nations. 
The destruction of life that has taken place in 
Lebanon leaver us all shocked and horrified, 
particularly with regard to the recent massacre 
of Palestinian refugees in Beirut. That 
indiscriminate killing of innocent people, 
including women and children, in the refugee 
coups in Beirut is a gross viola on of human 
rights and accepted international law and 
morality. As my Presi¬dent said in his statement 
on the tragedy, this callous and barbaric act 
against defenseless Palestinians, coming as it 
did soon after the evacuation of Palestinian 
military personnel from Lebanon, shocked the 
con¬science of the world and must be vigorously 
con¬demned by all peace-loving nations. President 
Moi has repeatedly stated that Kenya values human 
life and will always condemn acts which destroy 
life. I wish to reiterate here Kenya's conviction 
that no lasting peace in the Middle East can be 
achieved without due recognition of the 
legitimate rights of the Palestinian people, 
including their right to inde¬pendence and to a 
sovereign homeland of their own. Once again, 
Kenya calls for the immediate withdrawal of 
Israeli and all other foreign troops from 
Lebanese territory, in the interest of peace and 
stability in the region.
234.	I wish to make some observations on 
another matter that continues to be of concern to 
the Organi¬zation. Kenya has supported in the 
past and will continue to support in the future 
the proposal that the Indian Ocean be designated 
a zone of peace. Hence, for us in Kenya, the 
Indian Ocean as a zone of peace is not a 
political slogan; rather, it is imperative for 
our own security in our attempts to safeguard our 
territorial integrity. In this spirit, Kenya 
supports the call for an international conference 
to consider all the aspects of this problem. We 
urge all the maritime States to co-operate fully 
in the preparations for such a conference.
235.	This regular session of the Assembly is 
taking place soon after the conclusion of the 
second special session on disarmament. I 
expressed the views of my Government on that 
matter when I addressed the Assembly at the 19th 
meeting of the twelfth special session. The 
outcome of that special session will of course be 
interpreted differently by different 
Govern¬ments, but in the opinion of my 
Government, the results of that session were too 
meager to confer upon it the label of success. 
Most regrettably, at the second special session 
on disarmament held in June and July of this year 
the Assembly failed to elaborate and adopt a 
comprehensive program of disarm¬ament. On 
reviewing the implementation of the 
recommendations and decisions of the first 
special session, at the second special session 
concrete and practical proposals for removing the 
impediments to progress in disarmament 
negotiations could not even be agreed on.
236.	The continuing deterioration of the 
international situation and the intensification 
of the arms race have brought the world to the 
brink of a nuclear catastrophe. In such a 
political climate, no progress can be made on 
disarmament negotiations. We therefore call on 
all States, in particular the nuclear Powers and 
other militarily significant States, to 
demonstrate the political will and firm 
commitment necessary for the implemen¬tation of 
the recommendations made and the decisions taken 
in the field of disarmament.
237.	As stated earlier, the international 
political situa¬tion has not taken a turn for the 
better. We are disap-pointed that despite the 
Organization's call for the withdrawal of 
Vietnamese troops from Kampuchea and of Soviet 
troops from Afghanistan, no movement in that 
direction has been taken by those concerned. 
Similarly, the United Nations resolutions on 
Cyprus continue to be ignored, and the 
intercommunal talks which we have supported 
appear to be unnecessarily protracted. We also 
note with continuing disappoint¬ment and deep 
regret that the conflict between Iran and Iraq 
has not ended, in spite of intensive efforts from 
many quarters. We hope that the two non- aligned 
nations will allow good sense to prevail and will 
cease the senseless hostilities that have taken 
such a toll in human lives and untold economic 
disruption. In the same vein, we support the 
aspirations of the Korean people for the peaceful 
reunification of their country. In our statement 
to the General Assembly at the 27th meeting of 
the thirty-fifth session, my delegation expressed 
concern at the unilateral suspen¬sion of the then 
ongoing South-North working level contacts by 
North Korea and urged the South and the North of 
Korea, the two parties directly con¬cerned, to 
resume the dialogue immediately in accordance 
with the letter and spirit of the joint 
communique of 4 July 1972 in order to ease 
tension and to improve relations. No progress 
seems to have been made so far, and my delegation 
would like to renew that appeal.
238.	The Government of Kenya is gravely 
concerned about the critical situation in which 
the world economy finds itself today. The effects 
of the deepening reces¬sion hurt the developing 
countries the most, because it is those countries 
that experience acute problems of balance of 
payments, falling per capita income, rapidly 
rising unemployment and high rates of inflation, 
to mention only a few. Those problems are 
magnified by the reluctance of the developed 
countries to acknowledge the importance of 
multilateral co-oper¬ation in the solution of 
international economic problems. The transfer of 
resources in real terms to developing countries 
has been steadily declining and the growth of the 
gross domestic product in the developing nations 
has decelerated to a level of 0.6 per cent from 
an average of 5.5 per cent achieved during the 
1970s. That trend in the world economic situation 
paints a very gloomy picture of the eco¬nomies of 
the developing countries, which are adversely 
affected by external factors.
239.	Energy is undoubtedly an essential 
element of the development process, but it 
continues to be a very serious problem, 
particularly for developing nations like my own, 
Kenya, which are most adversely affected by the 
energy crisis. The need to shift the dependency 
of nations from petroleum to a greater reliance 
on alternative sources of energy was one of the points 
I stressed when I addressed the Assembly on 7 
October 1980. On that occasion, I said, infer for 
It is our hope that the United Nations 
Con¬ference on New and Renewable Sources of 
Energy, to be held at Nairobi in August 1981, 
will offer the world community a rare opportunity 
to find alternative solutions to our energy 
problems.
240.	As you will recall, that Conference was 
held in Nairobi as planned, and its outcome was 
the Nairobi Programme of Action for the 
Development and Utiliza¬tion of New and Renewable 
Sources of Energy.for  As you also know, the 
Assembly last year took some important decisions 
on the Nairobi Conference on energy pursuant to 
the provisions of Assembly resolution 35/204. 
Noteworthy among the actions of the Assembly at 
its thirty-sixth session were the decisions 
concerning the financial and institutional 
arrangements for new and renewable sources of 
energy, which have to be finalized at this 
session of the Assembly. The Interim Committee 
established pursuant to General Assembly 
resolution 36/193 met in Rome in June of this 
year, but it did not succeed in its primary task 
regarding the immediate launching of the 
imple¬mentation of the Nairobi Programme of 
Action. It is thus clear that at this session the 
Assembly has to take certain fundamental 
decisions as a follow-up to the Nairobi 
Conference on energy. First, we have to decide on 
the question of mobilization of financial 
resources for harnessing new and renewable energy 
resources. In this regard, the role of the United 
Nations must be recognized, and bilateral 
arrange¬ments for raising funds should 
supplement, but not replace, multilateral 
arrangements. Secondly, United Nations activities 
carried out in implementation of the Nairobi 
Programme of Action must be well co-ordi¬nated. 
In this connection, my delegation deems it 
necessary to establish a secretariat which would 
also service an intergovernmental body, which the 
Assembly should designate, for new and renewable 
energy sources. The delegation of Kenya stands 
ready to participate actively in the discussions 
of this item now and in the future.
241.	Turning now to the question of science 
and technology for development, I should like to 
stress again the significance which my Government 
attaches to the strengthening of the capacity of 
the developing countries in the fields of science 
and technology. We have always been keenly 
interested and have actively participated at high 
governmental levels in international conferences 
and good-will missions constituted to discuss 
issues of science and technology for development, 
especially of the developing coun¬tries, because 
we believe that science and technology are 
crucial vehicles not only for the implementation 
of the Third United Nations Development Decade, 
but also for the early attainment of the new 
inter¬national economic order. It is regrettable 
that, three years after the conclusion of the 
Vienna Programme of Action on Science and 
Technology for Development no substantial 
agreement has been reached on the establishment 
of a permanent United Nations financing system 
for science and technology for development. My 
Government calls urgently for the early 
resolution of the unresolved issues in the Vienna 
Programme of Action through intensified 
negotiations within the appropriate United 
Nations bodies, including the Intergovernmental 
Committee for Science and Technology for 
Development.
242.	Of particular importance to my country as 
a developing nation is the question of economic 
and technical co-operation among developing 
countries themselves. Kenya has repeatedly called 
on developing nations to intensify their 
activities at subregional, regional and 
interregional levels and in all fields. It was in 
this spirit that we participated in the 
formula¬tion and adoption of the Caracas 
Programme of Action, the implementation of which 
has been enhanced by the North-South meetings 
held during this year, which included the meeting 
of the Group of 77 held last month in Manila to 
review the imple¬mentation of the Caracas 
Programme of Action. In certain regionsalso new 
initiatives for interregional and subregional 
co-operation have emerged. These have included 
the intensive negotiations held among 18 
countries of eastern and southern Africa, 
including my own country, which resulted in the 
signing in Lusaka, in December 1981 of a treaty 
establishing a preferential trade area for that 
African region.
243.	With regard to industrial development, we 
wel¬come the recommendations of the sixteenth 
session of the Industrial Development Board and 
call for their early implementation. We note with 
appreciation the full recognition in the 
Industrial Development Board's report on that 
session of the significance of the Industrial 
Development Decade for Africa. As the Assembly 
knows, Kenya will play host to the Fourth General 
Conference of UNIDO, in 1984, and the success of 
that Conference will depend to a large extent on 
the attitude nations display during the 
preparatory process for it. We there¬fore hope 
that this process will be intensified in order to 
ensure positive results from this forthcoming 
UNIDO Conference in Nairobi.
244.	We are aware of the report submitted to 
the Assembly on the work of the fifth session of 
the Commission on Human Settlements and of the 
two sessions held this year by the Governing 
Council of UNEP. The important recommenda¬tions 
of those sessions need to be implemented, and for 
that to be done adequate financial resources are 
necessary. My delegation therefore calls on the 
devel¬oped donor countries, and others in a 
position to do so, to make substantial 
contributions towards the implementation of the 
planned activities in the fields of the 
environment and human settlements.
245.	Kenya would like to see a substantial 
increase in the trade of developing nations in 
manufactures. We condemn protectionism in all its 
forms, and we believe that at the sixth session 
of UNCTAD, to be held in 1983, serious attempts 
will be made to tackle all the critical issues 
encountered by the international community in the 
Held of trade and development. My delegation 
therefore calls upon the Assembly to take 
concrete action at this session to ensure the 
success of the sixth session of UNCTAD.
246.	The critical economic situation facing 
Africa, which is the least developed of all the 
continents, requires concerted international 
action. It was in this spirit that the Lagos Plan 
of Action for the Imple¬mentation of the Monrovia 
Strategy for the Economic Development of Africa 
was adopted. Kenya calls on the international 
community to extend the technical and financial 
assistance necessary for the implemen¬tation of 
the Lagos Plan of Action in its entirety.
247.	Africa also faces acute food problems, as 
recent reports have shown. Food and agricultural 
production has drastically declined in recent 
years, owing, inter alia to changes in climatic 
conditions, inadequate investment in the food 
sector, and lack of storage facilities. The 
international community must take urgent 
collective measures to alleviate the critical 
food shortages and attain collective 
self-sufficiency in food, to increase food and 
agricultural production, food storage, and food 
security, as well as to increase capital from 
external resources. We look forward to greater 
assistance from both bilateral donors and 
multilateral sources. More assistance from FAO 
and the World Food Council would be greatly 
appreciated, particularly by the food-deficient 
coun¬tries of the developing world.
248.	I wish now to turn to the issue of 
special eco¬nomic and disaster-relief assistance. 
My Government commends the efforts of the Office 
of the United Nations Disaster Relief 
Co-ordinator. We reiterate our full support for 
the activities of that Office and call on all 
donor countries to increase their contributions 
to that important body in order to enable it to 
deal more efficiently and promptly with 
disasters, wherever and whenever they occur in 
the disaster-stricken and disaster-prone areas of 
the world, especially in Africa. The Kenyan 
delegation will continue to attach special 
importance to this problem and to participate 
actively ininternational deliberations on it.
249.	One of the historic events of this decade 
has been the adoption of the Convention on the 
Law of the Sea. The occasion not only marked the 
emergence of a new legal regime governing the 
exploration and exploitation of the seas, the 
sea-bed, and the ocean floor and the subsoil 
thereof; it also demonstrated clearly the 
importance of equitable compromise in the 
interest of all mankind. The Convention has been 
the result of hard negotiations over a period, of 
many years, and it is Kenya's hope that even 
those coun¬tries which were not able to support 
the Convention at its adoption will find it 
necessary and possible to support it in future in 
order to ensure uniformity in its implementation 
and use. We also hope that the same spirit 
displayed by nations at the adoption of the 
Convention will be demonstrated by their 
ratification of it.
250.	In this and other forums we have 
consistently condemned the activities of 
mercenaries. In the recent past we have witnessed 
increased use of mercenaries against the 
territorial integrity and independence of many 
developing countries. We cannot stress strongly 
enough the need to bring this heinous crime to an 
end through concerted international action. AH 
those participating in mercenary activities 
belong to States, and urgent measures are 
required to outlaw mercena¬ries and to stop their 
activities permanently. Peace- loving people 
everywhere are anxiously awaiting action to 
eliminate this heinous crime. We cannot afford to 
disappoint our peoples.
251.	I should like to conclude my remarks by 
reiter¬ating Kenya's total faith in the 
principles underlying the Charter of the United 
Nations and our belief that in the end the 
nations of this world will have to swim 
together—or sink together.
